ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_03_EN.txt.                      740 	




                                       DECLARATION OF JUDGE KEITH



                        1. As my votes indicate, I agree with the conclusions the Court reaches.
                     With one exception, I also agree in general with the reasons the Court
                     gives in support of those conclusions. The exception concerns the law to
                     be applied to the delimitation of the maritime boundary and the applica-
                     tion of that law to the facts of this case (Part V of the Judgment).
                        2. Like the Court, I proceed on the basis that Articles 74 and 83 of the
                     1982 United Nations Convention on the Law of the Sea are declaratory
                     of customary international law (Judgment, paras. 138‑139). Paragraph 1
                     of each Article reads as follows :
                              “The delimitation of the exclusive economic zone/continental shelf
                           between States with opposite or adjacent coasts shall be effected by
                           agreement on the basis of international law, as referred to in Arti-
                           cle 38 of the Statute of the International Court of Justice, in order to
                           achieve an equitable solution.”
                     Since no agreement has been reached, it is for the Court to make the
                     delimitation.
                        3. The two provisions are striking in their own terms : they do no more
                     than state an aim, they state that aim in broad terms, and they state no
                     criteria for delimitation beyond the general reference to international law.
                     In all respects, they stand in sharp contrast to the only other provision in
                     the Convention concerned with the delimitation of maritime areas
                     between States — Article 15 relating to overlapping territorial seas. That
                     provision states a rule : in the absence of agreement, a median line is to be
                     drawn, except where historic title or other special circumstances requires
                     a different delimitation.
                        4. The contrasts between those delimitation provisions are the more
                     striking when the evolution of the treaty texts is considered. The two
                     delimitation provisions included in the 1958 Conventions on the Territo-
                     rial Sea and the Contiguous Zone and on the Continental Shelf provided,
                     in respect of overlapping territorial seas or continental shelves, the same
                     rule : in the absence of agreement, a median or equidistance line with a
                     special circumstances exception (and for the territorial sea also an his-
                     torical title exception), wording carried over into Article 15 of the
                     1982 Convention but certainly not into Articles 74 and 83. The Interna-
                     tional Law Commission, in its 1956 commentary on the draft of the con-
                     tinental shelf provision, which was adopted by the 1958 diplomatic
                     conference without change, said that in that provision it had adopted the
                     same principles as for its draft provisions on overlapping territorial seas.
                     The case for departures from the median line, it said, “may arise fairly

                     120




6 CIJ1034.indb 236                                                                                    7/01/14 12:43

                     741 	        territorial and maritime dispute (decl. keith)

                     often, so that the rule adopted is fairly elastic” (Annual Report of the
                     ILC, Yearbook of the International Law Commission, 1956, Vol. II, p. 300,
                     paragraph 1 of commentary to Article 72).



                        5. The need for that elasticity, or indeed something more drastic,
                     appeared as early as 1969, in the first case requiring the Court to consider
                     the law concerning the delimitation of the continental shelf — the North
                     Sea Continental Shelf cases (Federal Republic of Germany/Denmark ; Fed‑
                     eral Republic of Germany/Netherlands), Judgment, I.C.J. Reports 1969,
                     p. 3. There, too, one of the Parties had not accepted the relevant treaty,
                     the 1958 Continental Shelf Convention, while the other two had, with the
                     consequence that the case was to be decided under customary interna-
                     tional law. The Court rejected the argument that the equidistance/median
                     line rule with its qualification in the Convention was, or had become,
                     declaratory of customary international law (see especially para. 101 (A)
                     of the dispositif, ibid., p. 53). Having recalled the history of the develop-
                     ment of the 1958 text, it declared that it was clear that at no time was the
                     notion of equidistance seen as an inherent necessity. Current legal think-
                     ing, it continued, was governed by two beliefs :


                           “first, that no one single method of delimitation was likely to prove
                           satisfactory in all circumstances, and that delimitation should, there-
                           fore, be carried out by agreement (or by reference to arbitration) ; and
                           secondly, that it should be effected on equitable principles. It was in
                           pursuance of the first of these beliefs that in the draft that emerged
                           as Article 6 of the Geneva Convention, the Commission gave priority
                           to delimitation by agreement, — and in pursuance of the second that
                           it introduced the exception in favour of ‘special circumstances’. Yet
                           the record shows that, even with these mitigations, doubts persisted,
                           particularly as to whether the equidistance principle would in all cases
                           prove equitable.” (Ibid., p. 36, para. 55.)

                     Later in the Judgment the Court stated that there was no logical basis for
                     requiring only one method of delimitation to be used ; there was no objec-
                     tion, it asserted, to using various methods concurrently (ibid., p. 49,
                     para. 90 ; see also para. 101 (B) of the dispositif, p. 53). Finally, “it is
                     necessary to seek not one method of delimitation but one goal” (ibid.,
                     p. 50, para. 92).
                        6. I do, of course, appreciate that much has happened since that Judg-
                     ment was delivered, about halfway through the 70 years since the first
                     continental shelf delimitation treaty was concluded, in 1942, between the
                     United Kingdom and Venezuela relating to the submarine areas of the
                     Gulf of Paria (205 LNTS 121). The developments include extensive uni-

                     121




6 CIJ1034.indb 238                                                                                    7/01/14 12:43

                     742 	         territorial and maritime dispute (decl. keith)

                     lateral State practice, relating as well to the exclusive economic zone, a
                     concept which developed rapidly in the 1970s, many bilateral delimitation
                     agreements, international court and tribunal decisions (more than 20 to
                     date) and the major negotiations which led to the 1982 Convention and in
                     particular to Articles 15, 74 and 83 as well as to Part V, Exclusive Eco-
                     nomic Zone and Part VI, Continental Shelf. Those negotiations reflected
                     and contributed to that practice and case law. I see the course of those
                     negotiations as significant.




                        7. According to the Virginia Commentary on the Convention, the pro-
                     tracted negotiations on delimitation revealed the existence of two virtu-
                     ally irreconcilable approaches :

                      (i) delimitation should be effected by the application of the median line
                          or equidistance line coupled with an exception for special circum-
                          stances ; and
                     (ii) delimitation should involve a more emphatic assertion of equitable
                          principles (M. Nordquist, S. Nandan, S. Rosenne (eds.), United
                          Nations Convention on the Law of the Sea 1982 : A Commentary,
                          Vol. II, p. 954).
                     That Commentary provides a valuable account of the evolution between
                     1973 and 1982 of the contest between those two approaches (pp. 948‑985) 1.
                     By the end of those negotiations the present text had emerged with wide
                     support. It put the emphasis on the objective of the process and, so far as
                     the resolution of disputes about delimitation was concerned, provided for
                     negotiations on the basis of international law and the other methods of
                     peaceful settlement set out in Part XV of the Convention. All the efforts
                     to include in the text express requirements that the process of delimitation
                     take into account specified matters such as equidistance as a rule or prin-
                     ciple, relevant or special criteria or circumstances, the existence of islands
                     in the area or equitable principles, failed. According to one of the princi-
                     pal negotiators of that final text, speaking at the end of the Conference,


                               “[T]he main difficulty arose in connection with setting out the
                           ­criteria particularly for delimitation in the economic zone or on the

                        1 One other important aspect of the negotiations is that in the early stages all three

                     issues of delimitation were included in proposals being considered by a single working
                     group, dealing in exactly the same terms with each of them, but that from 1975 onwards
                     territorial sea delimitation was dealt with separately in drafts based on Article 12 of the
                     1958 Territorial Sea Convention ; see the Virginia Commentary, pp. 136‑141.


                     122




6 CIJ1034.indb 240                                                                                                 7/01/14 12:43

                     743 	         territorial and maritime dispute (decl. keith)

                           continental shelf. And, while there was broad agreement that these
                           should be as determined by relevant international law, several efforts
                           to express that law in a provision failed to command support
                           across the two groups representing most of the directly interested
                           delegations [and supporting one or the other position stated at the
                           beginning of this paragraph]. Finally, this statement [stalemate] was
                           broken by abandoning efforts to express the relevant law substan-
                           tively and the vast majority of the interested delegations . . .
                           endorsed the provision which now appears in the Convention.


                              This provides that delimitation shall be effected on the basis of
                           international law as referred to in Article 38 of the Statute of the
                           International Court of Justice. We are satisfied that the relevant
                           ­principles of international law thus referred to are as identified by
                            the International Court of Justice in its decision on the North Sea
                            cases in 1969 and as confirmed by subsequent judicial and arbitral
                            decisions.” 2

                        8. I accept at once that the judicial clarification and development, over
                     the decades, of the law and particularly of the methods to be applied have
                     in significant measure enhanced the objectivity and predictability of the
                     process of delimitation. That is particularly so of the “delimitation meth-
                     odology” consisting of three stages as laid out most recently in the Black
                     Sea case (Maritime Delimitation in the Black Sea (Romania v. Ukraine),
                     Judgment, I.C.J. Reports 2009, pp. 101‑103, paras. 115‑122). A primary
                     reason for recalling the history of the development of this area of law is
                     to emphasize the role of legal principle. This is not simply a matter of rule
                     or method ; rather, the aim of an equitable solution must take centre
                     stage, and the choice of method or methods must be governed by that
                     aim. The Court did indeed recognize in the Black Sea case that different
                     methods may be called for if compelling reasons exist, a matter also
                     emphasized by the International Tribunal for the Law of the Sea in
                     its recent Judgment (Dispute concerning Delimitation of the Maritime
                     Boundary between Bangladesh and Myanmar in the Bay of Bengal
                     ­(Bangladesh/Myanmar), Judgment of 14 March 2012, ITLOS, pp. 72‑75,
                      paras. 227‑235). I have already recalled that the Court in 1969 saw no
                      objection to various methods being used concurrently (para. 5 above).


                       9. Against that background of the accepted law and its principled and
                     practical development, I now consider the most unusual geographic facts

                       2 186th Plenary Meeting, 6 December 1982, A/CONF‑62, Vol. XVII, p. 24, paras. 9‑10.

                     For a valuable account and reflection by a participant in the Conference see Philip Allott,
                     “Power Sharing in the Law of the Sea” 77 AJIL, (1983), pp. 19‑27.

                     123




6 CIJ1034.indb 242                                                                                                 7/01/14 12:43

                     744 	       territorial and maritime dispute (decl. keith)

                     of the present case. The ratio of the relevant coasts is about 8:1 in Nica-
                     ragua’s favour (Judgment, para. 153). That proportion immediately dem-
                     onstrates for me the difficulty, or really the impossibility, of beginning
                     with a provisional median line even if it is adjusted or shifted by reference
                     to relevant circumstances. The provisional median line in sketch‑map
                     No. 8 (p. 701), for instance, would accord nearly three‑quarters of the
                     total maritime area to Colombia or an overall disproportion in its favour
                     of about 20:1. The adjustment or shifting required to address such a gross
                     disproportion could not be achieved simply by a movement of the line in
                     the western part of the shared maritime area. The Court indeed recog-
                     nizes that by ending the adjusted provisional line north of Santa Catalina
                     and south of Alburquerque Cays with the result that the line now extends
                     only about one‑half of the north‑south length of the area, in addition to
                     being adjusted by a factor of 3:1. The enclaving of Colombian islands to
                     the north — another method of delimitation — also recognizes that the
                     provisional median line, even when substantially adjusted, is not able by
                     itself to achieve an equitable result (ibid., para. 238 ; see also para. 197).
                     More is needed to avoid a gross disproportion. The latitudinal lines to the
                     east and the starting‑point for the southern one (ibid., para. 236) are sim-
                     ilarly justified by the search for an equitable solution. They can find no
                     possible justification in terms of any shifting of a provisional median line
                     lying between the Colombian islands and the Nicaraguan coast. They
                     result from the use of distinct methods to help achieve an equitable solu-
                     tion, particularly given the gross disproportionality which would other-
                     wise result and the need to avoid a cut‑off effect for Nicaragua.




                        10. While I agree essentially with the maritime boundary the Court has
                     drawn, I consider that it can be arrived at more directly by an approach
                     which uses a number of methods. That approach would involve those
                     determining the boundary to focus, from the outset, on the aim of achiev-
                     ing an equitable result, by reference, in the particular circumstances of
                     this case, to the relevant proportions, the need to avoid cut‑off effects for
                     each Party and the principle, often repeated in delimitation cases, that the
                     “land dominates the sea” (North Sea Continental Shelf (Federal Republic
                     of Germany/Denmark ; Federal Republic of Germany/Netherlands), Judg‑
                     ment, I.C.J. Reports 1969, p. 51, para. 96). From the north to the south,
                     the Colombian islands extend over about one half of the length of the
                     relevant area (see Judgment, sketch‑map No. 7, p. 687). If the very small
                     islands in the north, Quitasueño and Serrana are excluded for the moment,
                     the latter also because of its isolation to the east, the distance from the
                     north to the south of the remaining islands, Providencia, Santa Catalina,
                     San Andrés and Alburquerque Cays, including their territorial seas, is a

                     124




6 CIJ1034.indb 244                                                                                    7/01/14 12:43

                     745 	      territorial and maritime dispute (decl. keith)

                     little more than a third of the total north‑south length of the relevant
                     area. The first three of those islands are each entitled to a continental
                     shelf and exclusive economic zone capable of extending 200 nautical miles
                     in all directions. To the west they face the Nicaraguan coast and coastal
                     islands about 100 nautical miles away. Bearing in mind that distance, the
                     approximately 16:1 ratio between the facing coasts and the north-south
                     extent of the Colombian islands just listed, along with the other matters
                     mentioned at the beginning of this paragraph, I consider that the appro-
                     priate step in this western area would be to accord those major islands a
                     maritime zone of 24 nautical miles from their west‑facing baselines. The
                     zones, extending at most about a quarter of the way to the Nicaraguan
                     coast and islands, would overlap with one another and, at the south,
                     would extend to the territorial sea of Alburquerque Cays. Given the char-
                     acteristics of those cays, the relevant proportionalities and the need to
                     avoid any cut‑off effect for Nicaragua in this southern region to the areas
                     to the east of the Colombian islands, I do not think that those cays should
                     be accorded more than their territorial sea.




                        11. I return to the north and to Quitasueño and Serrana. Plainly, the
                     former is entitled to no more than a territorial sea. I consider that that
                     should also be the case for Serrana given its isolation, its small size, con-
                     siderations of overall proportionality and the need to avoid a cut‑off
                     effect in that northern area for Nicaragua.


                        12. In the area to the east of the Colombian islands in which the enti-
                     tlements of Colombia to maritime zones based on those islands and on its
                     mainland further to the east overlap in significant part, I agree with the
                     boundaries set by the Court, again for reasons of overall proportionality
                     and avoidance of a cut‑off effect for both Parties, with the aim of achiev-
                     ing an equitable result.

                        13. To repeat, the approach sketched above, employing a number of
                     different methods to achieve an equitable result in this most unusual geo-
                     graphic context, would lead to essentially the same result as that reached
                     by the Court. It would reach that result in a more direct way and would
                     avoid the need to make major modifications in the application of the
                     usual methodology.


                                                                    (Signed) Kenneth Keith.




                     125




6 CIJ1034.indb 246                                                                                   7/01/14 12:43

